Citation Nr: 9921917	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-28 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether a timely substantive appeal (VA Form 9) was filed 
regarding the issue of an effective date earlier than October 
17, 1994, for the award of service connection for multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1967 to June 1969.  
This appeal arises from a July 1996 administrative decision 
of the Boston, Massachusetts, Regional Office (RO).  In this 
decision, the RO determined that the veteran's substantive 
appeal regarding the effective date awarded for the service 
connection for his multiple sclerosis (MS) was untimely.  The 
veteran appealed this determination.


FINDINGS OF FACT

1.  The veteran was notified by letter dated on March 30, 
1995, that his claim for service connection for MS had been 
granted with an award effective on October 17, 1994.  A 
timely notice of disagreement regarding the effective date of 
this award was received in March 1996 and a statement of the 
case (SOC) was issued on April 9, 1996.

2.  An appropriate request for an extension of the time limit 
to file a substantive appeal to the April 9, 1996, SOC was 
received at the RO on June 4, 1996.  This request was 
received within the appropriate time limit and showed good 
cause for the request.

3.  A substantive appeal (VA Form 9) regarding the April 9, 
1996, SOC was received at the RO on June 17, 1996.  This 
substantive appeal was received within the requested 
extension of the time limit for filing such a document.



CONCLUSION OF LAW

The veteran has filed a timely substantive appeal (VA Form 9) 
regarding the SOC issued on April 9, 1996.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

By rating decision of March 1995, the RO granted service 
connection for MS.  This award was made effective from 
October 17, 1994.  The veteran was notified of this decision 
in a letter dated on March 30, 1995 and he filed a timely 
notice of disagreement (NOD) with this decision in mid-March 
1996.  In a letter received in late March 1996, the veteran 
requested a hearing on appeal.  

A SOC was issued to the veteran on April 9, 1996, and was 
sent to his last known address.  A cover letter was attached 
to the SOC which informed the veteran that the enclosed VA 
Form 9 (Appeal to Board of Veterans' Appeals) must be 
returned in order to complete his appeal.  He was told that 
his appeal should address the benefit he wanted, the facts in 
the SOC that he disagreed with, and the errors made by the U. 
S. Department of Veterans Affairs (VA) in applying the 
relevant law.  He was further informed:

You must file your appeal with this 
office within 60 days from the date of 
this letter or within the remainder, if 
any, of the one-year period from the date 
of the letter notifying you of the action 
that you have appealed.  If we do not 
hear from you within this period, we will 
close your case.  If you need more time 
to file your appeal, you should request 
more time before the time limit for 
filing your appeal expires...Do not delay 
filing your appeal if you require a 
hearing.  Your request for a hearing does 
not extend the time to file your appeal.

Another letter was received in early May 1996 from the 
veteran requesting a hearing on appeal.  He estimated that 
the sixty day period from the time of the issuance of the SOC 
would end on June 7, 1996.  It was noted that he considered 
his hearing on appeal as part of his appeal.  The veteran 
inquired if a supplemental statement of the case (SSOC) would 
be issued after the completion of his hearing and, if so, if 
its issuance would change the date by which he needed to 
submit an appeal.  

A few days later, a letter was issued by the RO that notified 
the veteran that his hearing on appeal was scheduled for mid-
June 1996.  In a separate letter sent in mid-May 1996 to the 
veteran's last known address, the RO instructed the veteran 
as follows:

If the Hearing Officer affirms our 
decision, you will receive a [SSOC], and 
you will have 60 days from that date to 
file your formal appeal (VA Form 9).

However, there is no reason why you need 
to wait until after the hearing to file 
your appeal.  You would probably be best 
advised to file it now, especially since 
the order of [Board] consideration is 
based on the date the Form 9 is received.

A letter was received from the veteran on June 4, 1996.  In 
this letter, he requested an extension of time to file a 
substantive appeal and suggested that his deadline be 
extended to June 17, 1996.  The reasons for this request were 
noted to be:

Appellant makes this request for the 
reason he is not confident he will have 
satisfactorily completed his Substantive 
Appeal by June 7, 1996, the sixtieth 
(60th) day.  Appellant feels at least 
some of the ten (10) day extension is 
necessary for satisfactory completion of 
Substantive Appeal.

An undated internal VA memorandum noted that the veteran had 
failed to report for his hearing on appeal.  The Hearing 
Officer referred the veteran's request for an extension of 
time to file a substantive appeal to the Adjudication 
Officer.  

On June 17, 1996, the veteran submitted a completed VA Form 9 
with attached arguments consisting of six pages of typed, 
single spaced writing.  A cover letter was also attached in 
which the veteran noted that he submitted his substantive 
appeal under the assumption that an extension of time to file 
the appeal had been granted.  

In late July 1996, the RO issued an administrative decision 
that denied an extension of the time limit to file a 
substantive appeal because the veteran had failed to show 
good cause.  Therefore, it was further decided that the VA 
Form 9 received on June 17, 1996, was untimely.  The veteran 
was notified of this decision by letter of August 1996.  He 
responded with a NOD received in November 1996.  The veteran 
noted that he had timely requested an extension of time for 
filing a substantive appeal and, then, submitted a 
substantive appeal within the requested time.  It was 
asserted that he had not been notified that his request for 
an extension had been denied prior to the expiration of the 
time limit.  He argued that his service-connected disability 
hindered his ability to act deliberately.  The veteran felt 
that he had complied with VA regulations and acted in good 
faith to meet the time limits.  In his subsequent written 
statements and testimony at a hearing on appeal in June 1997, 
the veteran expanded on the arguments made in his NOD of 
November 1996.  


II.  Applicable Criteria.

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  If 
the SOC and any prior SSOC addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the SOC and any prior SSOC.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination, or 
determinations, being appealed.  Proper completion and filing 
of a substantive appeal are the last actions the appellant 
needs to take to perfect an appeal.  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 20.202 (1998).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 U.S.C.A. § 7105(b), (d) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  The request for extension must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed, unless notice has been received 
that the applicable records have been transferred to another 
VA office.  A denial of a request for extension may be 
appealed to the Board.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.303 (1998).



III.  Analysis.

The SOC in question in the current case was issued on April 
9, 1996.  Sixty days from that date would have fallen on June 
8, 1996, a Saturday.  Applying the above computation rules, 
the veteran was required to file a timely substantive appeal 
no later than Monday, June 10, 1996.  A substantive appeal 
(VA Form 9) regarding the April 1996 SOC was received by the 
RO on Monday, June 17, 1996, exactly one week after the due 
date.

On June 4, 1996, prior to the expiration of the time limit, 
the veteran requested an extension of the time limit.  His 
noted reason was that he needed an extra 10 days to file an 
adequate substantive appeal.  This request, for the stated 
purpose of assuring the adequacy of the substantive appeal, 
was a proper and timely request for an extension of the time 
limit under 38 C.F.R. § 20.303.

Regulations at 38 C.F.R. § 20.303 require that the claimant 
show good cause for an extension of the time limit for filing 
a substantive appeal.  In the present case the veteran 
claimed that he needed additional time to prepare an adequate 
VA Form 9.  As previously noted, the RO informed the veteran 
in the SOC of April 1996 that his substantive appeal must 
stipulate the facts he disagreed with and the errors in law 
that he felt the VA had committed.  Based on the written 
contentions received on June 17, 1996, the veteran obviously 
felt that this was a rather involved document.  The extension 
requested by the veteran was modest, approximately one week, 
and he did submit a VA Form 9 within this period.  It is 
further noted that at that time the veteran did not have the 
assistance of an accredited representative to help in the 
completion of his substantive appeal.  Finally, the record 
was clear at that time that the veteran suffered with a 
substantial disability resulting from his service-connected 
MS.  

The above facts support a finding that the request for an 
extension of time to file a substantive appeal, which was 
received on June 4, 1996, showed good cause for such a 
request to be granted.  Therefore, the veteran had until June 
17, 1996, to submit to the RO a timely filed substantive 
appeal to the SOC issued on April 9, 1996.  The veteran met 
the June 17, 1996, time limit.

As the veteran filed a substantive appeal (VA Form 9) to the 
SOC of April 4, 1996, within the allotted time limit, he has 
perfected his appeal regarding the issue of whether an 
effective date earlier than October 17, 1994, should be 
granted for the award of service connection for MS.  


ORDER

The appeal is granted.


REMAND

Based on the above decision that the veteran has filed a 
timely substantive appeal to the SOC issued on April 6, 1996, 
and that he has presented evidence and substantive arguments 
regarding the underlying issue of this SOC since April 1996, 
the RO must readjudicate this claim.  See 38 C.F.R. 
§ 20.1304(c) (1998).  Under the circumstances, this case is 
REMANDED to the RO for the following actions:

The RO should review the entire claims 
file and readjudicate the veteran's claim 
for an effective date earlier than 
October 17, 1994, for the award of 
service connection for MS.  If the RO's 
decision remains adverse to the veteran, 
then a SSOC should be issued to the 
veteran and his representative.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

